PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Walton et al.
Application No. 16/327,747
Filed:  February 22, 2019
For:  PROCESSING OF NDFEB MAGNETIC MATERIAL 

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed December 23, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to timely file a proper reply within the meaning of 37 CFR 1.113 to the final Office action of April 2, 2021, which set a shortened statutory period for reply of three months.  A three-month extension of time pursuant to 37 CFR 1.136(a) was obtained on September 29, 2021.  Accordingly, the application became abandoned by statute on September 30, 2021.  The present application, which is a national stage entry of an international application, had not met the requirement of 35 U.S.C. 371(c)(4) in that a compliant inventor’s oath or declaration had not been filed for each named inventor prior to the filing the Request for Continued Examination (RCE) on September 29, 2021.  The Office did not mail a Notice of Abandonment.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the required inventor’s oath or declaration for each named inventor on December 23, 2021; (2) the petition fee of $1,050; and (3) a proper statement of unintentional delay.  Accordingly, the petition under 37 CFR 1.137(a) to revive the application is granted.  The gap in prosecution is being closed by this decision and the application is restored to pending status.

This application is being referred to Technology Center Art Unit 1738 for appropriate action in the normal course of business on the RCE received December 23, 2021.






/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions